DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiv (PGPUB 2013/0232097).

Regarding claim 19, Shiv discloses an apparatus, comprising: 
at least one processor (processor; p. 0073) adapted to: 
arrange plural variable length samples by respective lengths based on respective combinations of real sample lengths and randomized lengths (variable lengths; p. 0005, 0046); 
input to at least one neural network the variable length samples arranged by their respective lengths in a training phase, an inferencing phase, a validation phase, or any combination of testing, inferencing, and validation (training samples; p. 0005, 0025, 0046, 0065, 0075-0082); and 
execute the at least one neural network based at least in part on the samples (neural network; p. 0024-0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (PGPUB 2020/0285939) in view of Boardman et al. (PGPUB 2022/0147817), hereinafter referenced as Boardman.

Regarding claims 1 and 14, Baker discloses a device and method, hereinafter referenced as a device comprising: 
at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to (p. 0066, 0826): 
randomly perturb respective numeric representations of lengths of respective machine learning (ML) training samples to establish respective pseudo-lengths (machine learning sample; p. 0002, 0290-0292, 0304, 0335); and 
sort the ML training samples by pseudo-length (classification categories; p. 0080, 0098, 0143-0146), but does not specifically teach training at least one ML model by inputting batches of ML training samples derived from the sort of the ML training samples.  
Boardman discloses a device comprising training at least one ML model by inputting batches of ML training samples derived from the sort of the ML training samples (machine learning by batches; p. 0020, 0073-0082, 0088), to further increase efficiency of training.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the device as described above, to help regularize the network.  
Regarding claim 2, Baker discloses a device wherein the instructions are executable to randomly perturb respective numeric representations of lengths of at least some of the ML training samples (random data; p. 0098, 0146).  
Regarding claim 3, Baker discloses a device wherein the instructions are executable to randomly perturb respective numeric representations of lengths of all of the ML training samples (sample of random variables; p. 0290-0292, 0304, 0335).  
Regarding claim 4, Baker discloses a device wherein the ML training samples have variable lengths (sample of random variables; p. 0290-0292, 0304, 0335).  
Regarding claims 5 and 16, Baker discloses a device wherein the ML samples comprise variable length waveforms, and the ML model is configured for Automatic Speech Recognition (ASR; 0657).  
Regarding claims 7 and 18, Baker discloses a device wherein the ML samples comprise variable length text strings, and the ML model is configured for speech synthesis (speech synthesis; p. 0206).  
Regarding claim 8, Baker discloses a device wherein the instructions are executable to randomly perturb the respective numeric representations of lengths at least in part by adding a respective randomized value to each respective numeric representation (add random data; p. 0098, 0146).  
Regarding claim 13, Baker discloses a device comprising the at least one processor executing the instructions (processor; p. 0066).  
Regarding claim 15, Baker discloses a device comprising using the ML model to render predictions from non-training data (predicts based on new data; p. 0693).  

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Boardman and in further view of Thomson et al. (PGPUB 20200175961), hereinafter referenced as Thomson.

Regarding claims 6 and 17, Baker in view of Boardman disclose a device as described above, but does not specifically teach wherein the ML samples comprise variable length phrases, the ML model is configured for natural language processing. 
Thomson disclose a device wherein the ML samples (machine learning) comprise variable length phrases (variable), the ML model is configured for natural language processing (natural language; p. 0458, 0480, 0737, 1021-1023), to assist with inferring data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the device as described above, to provide a variety of ways of modeling the data.

Allowable Subject Matter
Claims 9-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657